Case 2:20-cv-00078-JRG Document 78 Filed 12/16/20 Page 1 of 2 PageID #: 2532




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                             §
 EQUIPMENT LLC,                                      §
                                                     §
                 Plaintiff,                          §
                                                     §
 v.                                                  §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                     §
 HMD GLOBAL OY,                                      §
                                                     §
                 Defendant.                          §

                                               ORDER

         Before the Court is Plaintiff Cellular Communications Equipment LLC’s (“CCE”) Motion

to Enforce the Protective Orders (the “Motion”). (Dkt. No. 68). In the same, CCE seeks an order

preventing Defendant HMD Global OY (“HMD”) from filing certain documents subject to the

Court’s Protective Order (Dkt. No. 31) in the United States District Court for the Central District

of California. (Id. at 1).

         HMD served a third-party subpoena under Federal Rule of Civil Procedure 45(c)(2)(A) on

CCE’s corporate parent, Acacia Research Corporation (“ARC”), on September 25, 2020. (Dkt.

No. 70, at 4). According to HMD, ARC did not produce the requested documents. (Id.). HMD

seeks to compel discovery in the district court local to ARC, the Central District of California.

(Id.).

         The Local Rules of the Central District of California require parties to file with any motions

to compel a joint stipulation framing the issues in dispute. C.D. Cal. R. 37-2. “If the allegations

made in a prior filing are relevant, a copy of that prior filing should be attached as an exhibit.”

C.D. Cal. R. 37-2.1. HMD contends that this Local Rule requires certain filings and documents

from the above-captioned matter to be filed in the joint stipulation. (Dkt. No. 70, at 4–5). CCE
Case 2:20-cv-00078-JRG Document 78 Filed 12/16/20 Page 2 of 2 PageID #: 2533




contends that such a filing in the Central District of California would violate this Court’s Protective

Order. (Dkt. No. 68, at 7–8).

       The Court is mindful of the need to avoid interfering with a sister Court’s resolution of this

discovery dispute on the merits. In view of the foregoing, it is ORDERED that the parties have

leave to file such papers in the Central District of California as is necessary to comply with that

Court’s Local Rules to facilitate that Court’s resolution of this discovery dispute. It is further
    .
ORDERED that such papers shall be filed UNDER SEAL pursuant to that Court’s procedures.

The parties are further directed to furnish a copy of this Order to the Clerk of the Central District

of California. Nothing in this Order shall be construed as limiting the application or enforceability

of the Protective Order in this case, and the papers filed in the Central District of California remain

subject to this Court’s Protective Order in all other respects.1

       In view of such leave being granted, CCE’s Motion is DENIED.

       So ORDERED and SIGNED this 16th day of December, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




1
        As CCE and ARC are jointly represented by the same counsel in this matter
(see, e.g., Opp. Ex. O, Dkt. No. 70-17), the practical effect of this Order does not go beyond
permitting persons already subject to the Protective Order to litigate before a sister Court.
                                                  2
